UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1142



ANTHONY A. IAQUINTA,

                                              Plaintiff - Appellant,

          versus


CITY OF WEIRTON; EDWIN J. BOWMAN, in his offi-
cial capacity as Mayor of the City of Weirton;
VINCENT J. AZZARELLO, in his official capacity
as City Manager of the City of Weirton; JOSEPH
DEBARTOLOMEO, in his official capacity as City
Attorney for the City of Weirton,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-97-53-5)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony A. Iaquinta, Appellant Pro Se. Mark Edward Kinley, STEPTOE
& JOHNSON, Wheeling, West Virginia; Nicholas A. Wininsky, WOOD &
WININSKY, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony A. Iaquinta appeals from the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint and related state law claims. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Iaquinta v. City of Weirton, No. CA-97-53-5 (N.D.W. Va. Jan. 9,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2